UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7452


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDINYA DEWALTERELL HALL, a/k/a Keon, a/k/a Boosie, a/k/a
KenBob,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:09-cr-00117-RBS-DEM-1; 2:16-cv-00352-RBS)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Nicholas John Xenakis,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Appellant. Alan Mark Salsbury, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kendinya   Dewalterell    Hall       seeks   to    appeal   the   district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as

untimely filed.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1)(B) (2012).      A certificate of appealability will not

issue   absent    “a    substantial    showing      of     the    denial   of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.         Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.            Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Hall has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.                We dispense

with oral argument because the facts and legal contentions are




                                       2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3